Citation Nr: 1734215	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  17-07 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim of service connection for hearing loss, and, if so, whether service connection is warranted.    

2.  Whether new and material evidence has been received sufficient to reopen the claim of service connection for tinnitus and, if so, whether service connection is warranted.  

3.  Whether new and material evidence has been received sufficient to reopen the claim of service connection for vertigo.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs




ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to July 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which confirmed and continued the previous denial of service connection for bilateral hearing loss, tinnitus, and vertigo.  The Veteran filed a notice of disagreement (NOD) with this decision in November 2014.  A Statement of the Case (SOC) with regard to the petition to reopen the claim seeking service connection for tinnitus was issued in December 2016, and the Veteran perfected a timely appeal of this claim in December 2016.  An SOC with regard the petitions to reopen the claims seeking service connection for vertigo and bilateral hearing loss was issued in January 2017, and the Veteran perfected a timely appeal of these claims in February 2017.  

Although the Veteran requested, and was scheduled for, a local hearing before the DRO in February 2017, in correspondence dated in February 2017, the Veteran cancelled his request for a hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1. An unappealed May 2010 rating decision confirmed and continued the previous denial of service connection for bilateral hearing loss, and denied the claim seeking service connection for tinnitus on the basis that the record did not reflect any treatment for, or diagnosis of bilateral hearing loss and tinnitus while on active duty, nor did it show that either of these disabilities began during or were caused by the Veteran's military service. 

2. Additional evidence received since the May 2010 decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claims seeking service connection for bilateral hearing loss and tinnitus and raises a reasonable possibility of substantiating the claims of service connection for bilateral hearing loss and tinnitus. 

3. The Veteran's current bilateral hearing loss did not have onset during his active service, was not caused by his active service and did not manifest within one year of separation from active service. 

4. The Veteran's current tinnitus did not have onset during his active service, was not caused by his active service and did not manifest within one year of separation from active service.

5.  In the May 2010 decision, the RO denied entitlement to service connection for vertigo; the Veteran did not perfect a timely appeal of this decision. 

6. Additional evidence received since the RO's May 2010 decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the merits of the claim, and does not raise a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1. The May 2010 rating decision which denied the claims of service connection for bilateral hearing loss tinnitus, and vertigo is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2016). 

2. The evidence received subsequent to the May 2010 rating decision is new and material, and the previously denied claims for service connection for bilateral hearing loss and tinnitus are reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016). 

3. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309(a) (2016). 

4. The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309(a) (2016).

6.  New and material evidence has not been received since the May 2010 rating decision that denied service connection for vertigo, and the claim of service connection for vertigo is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Although VA examination has not been provided in connection with the request to reopen his previously denied claim of service connection for vertigo, the Board notes that the duty to provide an examination does not apply to a claim to reopen a finally adjudicated claim without the receipt of new and material evidence.  38 C.F.R. § 3.159 (c)(4)(iii).  As discussed in detail in the analysis section, the Veteran's claim for entitlement to service connection for vertigo has not been reopened; thus, an examination is not required.


Petition to Reopen Hearing loss and Tinnitus Claims

The Veteran contends that his hearing loss disability and tinnitus incurred in service as a result of his exposure to acoustic trauma during his active service.  By way of the May 2010 rating decision, the RO denied the petition to reopen the claim seeking service connection for hearing loss, and further denied the claim for service connection for tinnitus.  The Veteran was notified of this decision and of his appellate rights and although he submitted a notice of disagreement (NOD) with this decision, he did not perfect a timely appeal of this decision.  No relevant evidence was submitted within one year of the denial.  Thus, the May 2010 decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.1103. 

In general, rating decisions that are not timely appealed to the Board become final. See 38 U.S.C.A. § 38 U.S.C.A. § 7105(d)(3).  In May 2014, the Veteran sought to reopen his claims. Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156 (a). 

In order to reopen a claim that has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis.

As noted above, in the May 2010 rating decision, the RO confirmed and continued the previous denials of service connection for bilateral hearing loss and tinnitus on the basis that the evidence did not reflect that either of these disabilities began during, or were causally or etiologically related to, the Veteran's military service.  Evidence received since the May 2010 rating decision includes the November 2016 progress report issued by J.O.R., M.D., and the March 2017 letter issued by M.R., Au.D.  

In the November 2016 treatment report, Dr. J.R. noted that the Veteran presented with complaints of bilateral hearing loss and tinnitus that is greater in the left ear than the right ear.  Dr. J.R. noted that the Veteran had been exposed to "high intensity sounds (motor/tanks) during his active military years."  According to Dr. J.R., multiple audiograms revealed high frequency sensorineural hearing loss that is worse in the left ear than the right which may be compatible with his noise exposure.  Dr. J.R. also noted that the Veteran experienced episodes of dizziness and vertigo.  After evaluating the Veteran, Dr. J.R. assessed the Veteran with tinnitus for thirty years and high frequency sensorineural hearing loss "which could be caused by noise exposure...in his military years."  

In the March 2017 letter, Dr. M.R. diagnosed the Veteran with having bilateral mild-to-severe high-frequency sensorineural hearing loss.  Based on her experience and level of expertise, Dr. M.R. determined that this type of hearing loss, to include the Veteran's tinnitus, could be related to his noise exposure during his military service.  

The Board finds that the November 2016 progress report and March 2017 letter to be new and material evidence within the provisions of 38 C.F.R. § 3.156.  Indeed, both these treatment records were not of record at the time of the May 2010 rating decision.  In addition, these treatment records relate to a possible connection between the Veteran's hearing loss and tinnitus and his noise exposure during his period of service.  As such, these records relate to an unestablished fact necessary to substantiate the claims.  Thus, the Board finds that new and material evidence has been presented to reopen his previously denied claims seeking service connection for bilateral hearing loss and tinnitus.  

Petition to Reopen Vertigo Claim

The Veteran contends that he has vertigo that was incurred in service as a result of his exposure to acoustic trauma during his active service.  Prior to receipt of the claim that led to the current appeal, the RO, in a May 2010 decision, denied the Veteran's claim of entitlement to service connection for vertigo on the basis that this condition was neither incurred in, or caused by service.  The RO further reasoned that there was no medical evidence showing a diagnosis of vertigo while on active duty, and there is no current medical evidence establishing a relationship between his current complaints and his military service.  Notice of this denial was provided to the Veteran in May 2010.  Although the Veteran filed an NOD with this decision, he did not perfect a timely appeal of this decision.  No relevant evidence was submitted within one year of the denial.  Thus, the May 2010 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2016).   

As discussed above, in order to reopen a claim that has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). 

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the May 2010 rating decision consisted of the Veteran's service treatment records and service personnel records; VA treatment records dated from 1968 to 2010; and the Veteran's lay assertions.  VA treatment records dated in October/November 1988, September 1989, May 2007 and March 2008 reflected a diagnosis of positional vertigo.  

The evidence associated with the claims file following the May 2010 rating decision includes the Veteran's lay assertions; private audiological treatment records issued by the Veteran's audiologist, J.O., Au.D., and dated in June 2012 and August 2015; the September 2013 treatment report issued by Dr. B.; treatment records issued by the Family Hearing Center and dated in December 2013 and June 2016; the December 2015 audiology report issued by Dr. L.; the November 2016 progress report issued by Dr. J.R.; the March 2017 letter issued by Dr. M.R..; and VA treatment records dated from 2011 through 2014.  Although a number of the VA and private treatment records reflect an assessment of vertigo, they do not relate to a nexus between his active service and his current vertigo.  

After a review of the evidence mentioned above, the Board finds that new and material evidence relating to the Veteran's claim of service connection for vertigo has not been received, and the claim may not be reopened.  The majority of this evidence is new in that it was not previously before the Board.  However, none of this evidence is material for purposes of reopening the service connection claim. Other than reiterating his previous assertions, the Veteran has not offered any additional evidence which reflects that his vertigo originated in, or is in any way related to his military service.  Although a number of the VA and private audiological records document an assessment and/or diagnosis of positional vertigo, the earlier treatment records referenced above already reflected an assessment of vertigo and/or positional vertigo.  The more recent VA treatment records and private audiological records do not relate to an unestablished fact necessary to substantiate this claim.  As such, the Board finds that the evidence submitted since May 2010 is cumulative or redundant of evidence previously considered by VA in adjudicating the Veteran's claim of service connection for vertigo.  Under the circumstances described above, the Board concludes that new and material evidence has not been submitted with regard to the previously denied claim of entitlement to service connection for vertigo. Therefore the claim may not be reopened, and the appeal must be denied. There is no reasonable doubt to be resolved as to reopening the claim.


Service Connection - Hearing Loss and Tinnitus

The Veteran contends that he developed bilateral hearing loss and tinnitus due to his exposure to acoustic trauma while serving in the military.  Specifically, he contends that he had exposure to extreme noises and sounds while serving as a heavy mortar platoon sergeant in the military.  In considering the evidence of record, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss and tinnitus. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016). 

Sensorineural hearing loss and tinnitus may be presumed to have been incurred in service if it manifests to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2016).  VA considers impaired hearing to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id. 

The Veteran's DD 214 reflects that his military occupational specialty (MOS) code was 1812, which is the equivalent of heavy mortar platoon sergeant.   In a November 2009 statement, the Veteran reported that he was exposed to extreme noises and sounds while fulfilling his military duties.  Specifically, he stated that he was stationed in the Claiton Fort in the Panama Canal Zone, where he was assigned to "Company C of the 45 Recom. Cavalry Battalion where [he] was [stationed] from January 1953 to April 1954."  According to the Veteran, while stationed in the C company he was assigned to the tanks and mortars division, and due to the continuous detonations he had exposure to, his hearing was affected.  While every detail of the Veteran's description has not been corroborated, there is nothing in the record that specifically contradicts the Veteran's account of having been exposed to extreme noise levels in service.  Indeed, it is feasible that the Veteran was exposed to significant acoustic trauma due to extreme noises and sounds while exposed to mortar and gunfire sounds.  Therefore, the Board finds that the Veteran's reports of noise exposure are credible and consistent with the circumstances of his service.  As such, VA accepts that the Veteran was exposed to acoustic trauma in service.

The February 2012 VA examination reflects that the Veteran was diagnosed with bilateral sensorineural hearing loss and tinnitus.  These diagnoses satisfy the first element of a service connection claim.

Turning to the available service treatment records, the May 1952 pre-induction examination reflects that the clinical evaluation of the Veteran's ears and drums was shown to be normal.  In addition, findings from the whispered voice tests were shown to be 15/15 in both ears bilaterally.  The remainder of the Veteran's service treatment records is negative any complaints of, or treatment for, hearing problems and/or a ringing sensation in the ear.  At the July 1954 separation examination, the clinical evaluation of the Veteran's ears and drums was shown to be normal, and the whispered voice tests were shown to be 15/15 in both ears.  

The Veteran was afforded a VA audiological evaluation in September 1995 and the measured puretone values at 500, 1000, 2000, 3000, and 4000 Hertz were shown to be 15, 15, 10, 20, and 35 decibels (dB), respectively for the right ear, and 10, 10, 10, 35, and 40 dB, respectively in the left ear.  Although the Veteran was shown to have hearing loss, for VA purposes, in the left ear, the right ear audiometric findings at the time did not establish a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  

VA treatment records dated as early as November 2001 reflect an assessment of tinnitus.  

The Veteran was afforded a VA audiological examination in February 2012, during which time, he provided his military and medical history and reported that he first noticed the onset of a hearing deficit ten years prior.  Although the Veteran could not recall the specific onset of his tinnitus, he reported that he had experienced ongoing tinnitus twenty-four hours a day since the 1980's.  Measured puretone values at 500, 1000, 2000, 3000, and 4000 Hertz were shown to be 25, 20, 25, 50 and 55 decibels (dB), respectively, for the left ear, and 20, 20, 25, 50 and 60 dB, respectively, for the right ear.  These audiometric findings establish that the Veteran has a current bilateral hearing loss disability that satisfies the criteria under 38 C.F.R. § 3.385 (2016). 

After reviewing the Veteran's claims file, interviewing the Veteran regarding his medical and military history, and conducting an audiological evaluation of the Veteran, the VA audiologist diagnosed the Veteran with having tinnitus and sensorineural hearing loss in both ears.  According to the VA examiner, the Veteran's hearing loss is less likely as not caused by or a result of an event in military service.  In reaching this determination, the examiner reasoned that while it is well established that exposure to high levels of noise cause "either immediate hearing loss, such as in cases of noise trauma, or progressive hearing deficits during prolonged periods of exposure...no retroactive hearing effect is expected after years of being exposed to noise."   The examiner noted that based on the Veteran's enlistment date in August 1952 and his July 1954 release date, the Veteran had approximate twenty-two months of possible exposure to military noise.  The examiner took note of the September 1995 audiological examination report, and noted that the audiometric findings revealed only a mild hearing loss at 4000 Hertz in the right ear, and at 3000-4000 Hertz for the left ear.  According to the examiner, without any other evidence available to review that may sustain the presence of hearing loss or tinnitus during or immediately after active service, and given the Veteran's own description of hearing deficit, which reportedly had its onset ten years prior, it is less likely as not that the Veteran's hearing loss is caused or incurred during his active military service.  The examiner also did not find that the Veteran's tinnitus was incurred in service and, instead, related the Veteran's tinnitus to his hearing loss.  

A June 2012 audiology report issued by the Veteran's audiologist, J.O., F-AAA, documents the Veteran's complaints of a "constant, high-pitched tinnitus for both ears and loss of balance."  The Veteran also reported a history of noise exposure, sinusitis, and hypertension.  After conducting an audiological evaluation of the Veteran, Dr. O. diagnosed the Veteran with having mild-to-moderate, high-frequency, sensorineural hearing loss in the right and left ear.  

In the September 2013 treatment report, the Veteran's otorhinologist, W.B., M.D., noted that the Veteran had been his patient since June 2012, and had undergone evaluation and treatment for complaints of bilateral hearing loss, constant ringing in the ears, ear pain, disequilibrium and dizzy spells.  Dr. B. noted that the Veteran reportedly had unprotected noise exposure while serving in the military, as well as trauma due to a fall from a cliff.  According to Dr. B., the Veteran has been diagnosed with having tinnitus, sensorineural hearing loss and benign paroxysmal positional vertigo.  Dr. B. also noted that the June 2012 audiometric findings issued by Dr. O. showed "mild to moderate, high frequency, sensorineural hearing loss, bilaterally."  

During the December 2013 treatment visit with his audiologist, M.B.R., Au.D., at the Family Hearing Center, the Veteran reported a strong history of noise exposure as well as a history of bilateral tinnitus of many years duration.  Based on her discussion with, as well as her evaluation of the Veteran, Dr. R. diagnosed the Veteran with having bilateral mild to severe high frequency sensorineural hearing loss.  

In the December 2015 audiology report, the Veteran reported the onset of bilateral hearing loss many years prior.  He reported a history of "noise intolerance, of constant, bilateral tinnitus, of vertigo related to body posture and of 13 years of unprotected, occupational noise exposure."  On the authorized audiological evaluation, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
35
40
LEFT
20
20
40
XXXX
XXXX

The private audiogram results were provided in graph form, and the Board has provided the numeric equivalents above.  Based on his evaluation of the Veteran, the Veteran's audiologist, L.L., Au.D., diagnosed him with having mild-to-severe, high frequency, sensorineural hearing loss in the right ear and mild-to-profound, mid-to-high frequency, sensorineural hearing loss in the left ear.  

In the November 2016 hand-written progress report, Dr. J.R. took note of the Veteran's complaints of bilateral hearing loss and tinnitus that is greater in the left ear than in the right ear.  Dr. J.R. observed that the Veteran had had exposure to high intensity noises and sounds produced by mortars and tank equipment during his active military years.  According to Dr. J.R., multiple audiograms revealed high frequency sensorineural hearing loss that is worse in the left ear than the right ear which may be compatible with noise exposure.  Based on her discussion with, as well as her evaluation of, the Veteran, Dr. J.R. assessed the Veteran with tinnitus of 30 years duration, and high frequency sensorineural hearing loss which could be due to his in-service noise exposure.  

In the March 2017 opinion, Dr. M.R. noted that the Veteran had been evaluated at the Family Hearing Center in June 2016, and the audiometric test findings showed bilateral mild to severe high frequency sensorineural hearing loss.  Based on her expertise, Dr. M.R. determined that the type of hearing loss the Veteran has been assessed with, as well as his tinnitus, could be related to his noise exposure while fulfilling his military duties.  

The Board finds that the preponderance of evidence weighs against the claims of service connection for hearing loss and tinnitus. At the outset, the preponderance of evidence is against a finding that the Veteran's hearing loss and tinnitus manifested itself to a degree of disability of 10 percent or more within a year of his discharge from service in 1954.  The one-year presumption for sensorineural hearing loss and tinnitus under 38 C.F.R. §§ 3.307 and 3.309 is therefore not helpful.  The audiometric findings at the Veteran's separation were negative for objective evidence of hearing problems and tinnitus, and the Veteran did not indicate noticeable hearing loss in service. These facts, together with the report of onset in the examination report, and the long period of time following service prior to any documented treatment or statement regarding hearing loss or tinnitus are more probative than the Veteran's recollections expressed many years after service. 

Regarding entitlement to service connection on a direct basis, the Board finds the February 2012 VA medical opinion to be the most probative evidence of record as to whether the Veteran's current hearing loss disability and tinnitus are related to his active service. The examiner's rationale is logical, well-reasoned, and thorough, and he took into consideration the entire record, including the Veteran's service and post-service treatment records, as well as the Veteran's historical accounts regarding his military history and in-service noise exposure.  Her opinion that the Veteran's current hearing loss was not caused by his active service is consistent with the many years, in this case 41 years, between when his active service ended and the September 1995 VA audiometric findings reflecting evidence of mild hearing loss, as well as the 45 years from the time his separation from service and the November 1999 claim for bilateral hearing loss, which was the first evidence of record reflecting his complaints of hearing loss.  The examiner also did not relate the Veteran's tinnitus to his in-service noise exposure, which is consistent with the 47 years between when his active service ended and the  November 2001 VA treatment report reflecting an assessment of tinnitus.   

The Board acknowledges the November 2016 treatment report issued by Dr. J.R. and the March 2017 letter issued by Dr. M.R., both of which address a potential relationship between the Veteran's bilateral hearing loss and tinnitus and his in-service noise exposure.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert, 1 Vet. App. at 49.  Equal weight is not given to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Greater weight may be placed on one physician's opinion than another's depending on factors such as reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); see also Miller v. Brown , 11 Vet. App. 345, 348 (1998).  

Here, while the Board finds that Dr. M.B., in being a licensed audiologist, and Dr. J.R., being a licensed physician, and both having a history of treating the Veteran, were competent to make an opinion regarding the etiology of the Veteran's hearing loss and tinnitus, the lack of certainty and specificity in the opinions rendered these opinions of low probative value when compared to the well-reasoned opinion of the VA examiner.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  In contrast to this opinion, the February 2012 VA medical opinion was provided in clear and definitive terms.  Indeed, the February 2012 VA examiner provided a detailed explanation as to why the Veteran's hearing loss was not related to his noise exposure in service, and although she acknowledged that exposure to high levels of noise can cause either immediate hearing loss or progressive hearing deficits during prolonged periods of exposure, she still determined that no retroactive hearing loss is expected years after the noise exposure.  

Therefore, the Board affords more probative value to the VA examiner's opinion in this matter. Indeed, the medical opinions are based on a discussion with the Veteran regarding his medical history and current condition, a complete review of the medical records, and examination.  The medical opinion is also consistent with the other evidence of record and supported by a thorough rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (which holds that factors for assessing the probative value of a medical opinion are the treatment provider's access to the claims file and the thoroughness and detail of the opinion.)  Thus, the Board finds that the February 2012 VA examiner's opinion is entitled to more probative weight than the November 2016 medical opinion issued by Dr. J.R., and the March 2017 opinion issued by Dr. M.B. 

To the extent the Veteran has asserted that he has had hearing problems since service, he is competent to do so. However, his statements are not persuasive.  The service treatment records are absent for any notation or documentation of complaints regarding any hearing problems.  Indeed, the Veteran never reported any hearing problems at his in-service examinations.  Furthermore, the earliest post-service medical evidence of record reflecting signs of hearing loss is the September 1995 VA audiological examination, more than forty-one years after the Veteran's separation from service, and the first post-service evidence of record reflecting the Veteran's complaints of hearing problems is the November 1999 claim, more than forty-five years after his separation from service.  In addition, the earliest post-service evidence of record demonstrating a diagnosis of tinnitus is the November 2001 VA treatment report, more than forty-seven years after his separation from service.  It is clear that the presence of symptoms since service is not established based on clinical evidence alone.  In the absence of any objective evidence to support complaints of continuity of symptomatology in the passing years since service, the initial demonstration of the disabilities at issue, forty-one years (hearing loss) and forty-seven years (tinnitus) after service, is too remote from service to be reasonably related to service and diminishes the reliability of the Veteran's current recollections.  Maxson v. Gober, 230 F.3d 1130 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).

The Board acknowledges that the Veteran was exposed to acoustic trauma in service, and has considered his lay statements attributing his current hearing loss and tinnitus to his in-service noise exposure. While it is common knowledge that exposure to loud noise can cause hearing loss and tinnitus, the post-service medical evidence of record contains records dated from 1968 to the present time, and is absent any evidence or diagnosis of hearing loss until the September 1995 VA audiological evaluation.  The post-service medical evidence of record is also absent any evidence of tinnitus until the November 2001 VA treatment report.  In addition, the Veteran did not file his claim for hearing loss until November 1999, more than forty-five years after his active military service, and he did not file a claim for tinnitus until January 2009, nearly fifty-five years after his military service.  Indeed, the record reflects that the Veteran sought service connection for acute epididymitis within a few years after his separation from service, and he received ongoing treatment for various urological conditions close in time to his separation from service.  The Board finds it likely that if the Veteran had significant and ongoing symptoms of hearing problems and tinnitus for the many years following service, he would have sought treatment, and filed a claim, for these conditions closer in time to his separation from service.  In addition, the record contains disparate statements from the Veteran as to when his hearing problems began and what he attributes his hearing loss to.  Although during a number of his treatment visits, and in his statements, the Veteran related his hearing loss and tinnitus to his noise exposure in service, during the December 2015 private treatment visit, the Veteran related his hearing problems to thirteen years of unprotected occupational noise exposure.  Also, during the February 2012 VA examination,  the Veteran reported that although he could not recall the specific onset of his tinnitus, the ringing sound in his ears had been ongoing since the 1980s.  He also reported that he first noticed a hearing deficit about ten years prior.  During an April 2008 VA audiology treatment visit, the Veteran complained of severe tinnitus "since several years ago."  Accordingly, because of the inconsistencies in his statements as well as the lack of any symptoms or disability during service and for many years following service, the Board does not find the Veteran's recollections that he has had hearing problems and tinnitus since active service to be credible in view of the contemporaneous medical records that directly refute his assertions, the absence of evidence supporting his contentions, the significant gap in time between his separation from service and his first diagnoses of hearing loss and tinnitus, and in light of the competent medical evidence of record.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).

Furthermore, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as an etiological relationship between current hearing loss and military service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  As noted above, the Board acknowledges that the Veteran has reported that he first noticed a loss of hearing acuity and a ringing sound in his ears soon after his separation from service that has continued to the present time.  The Veteran is competent to provide lay statements concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Similarly, the competence of nexus opinion evidence depends on the facts of the case and the complexity of the question.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In such cases, the Board is within its province to weigh the lay statements and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  However, in this instance, the Veteran's report of symptoms of hearing loss and tinnitus is not supported by the probative medical evidence, particularly the opinion of the February 2012 VA examiner who evaluated the Veteran, reviewed his claims file, considered his contentions, and nevertheless concluded that the Veteran's version of events was not the likely explanation . Furthermore, it is well known that there is more than one cause of hearing loss and tinnitus and whether the Veteran's hearing loss and tinnitus is due to events in service many years ago is not a simple question. 

Moreover, in light of the fact that the Veteran had normal hearing at his separation from service, did not report any symptoms of hearing problems or tinnitus at his separation examination, reported to his February 2012 VA examiner that he first noticed symptoms of tinnitus in the 1980s, and he first noticed a hearing deficit ten years prior, and given that there is no evidence of hearing loss or tinnitus in the Veteran's post-service treatment records prior to 1995 and 2001, respectively, the Board affords his opinion as to the cause of his hearing loss minimal probative weight. 

Relevant law and regulations do not provide for the grant of service connection in the absence of evidence, at least in equipoise, linking the current disability to service.  The Board is satisfied that the VA audiologist's opinion is adequate for deciding this appeal.  The February 2012 medical opinion, which is based on the entire record, including the Veteran's own history, indicates that the Veteran's hearing loss is less likely than not related to military service, and relates the Veteran's tinnitus to his hearing loss, not his military service. The Board is persuaded by this opinion because of the audiologist's expertise.  Because the November 2016 and March 2017 medical opinions are insufficient to grant the claim, and the VA audiologist's opinions is more probative, in light of the foregoing analysis and  the underlying facts, the Veteran's service connection claims for hearing loss and tinnitus must be denied. 

Further, regarding the Veteran's tinnitus claim, because tinnitus cannot be objectively observed (except in rare instances), its presence is conceded.  However, as noted above, the probative medical evidence fails to show that the Veteran's current tinnitus is related to military service. To the contrary, the VA audiologist acknowledged the Veteran's claim of noise exposure in service but did not find that the Veteran's current tinnitus was related to his military service.  Instead, the VA audiologist related the Veteran's tinnitus to his hearing loss, commenting that the tinnitus was a symptom of the hearing loss.  Although in the November 2016 progress report and March 2017 medical opinion the treatment providers provided tenuous opinions that the Veteran's tinnitus could be related to his in-service noise exposure, the probative value of these opinions is outweighed by the February 2012 VA medical opinion, and thus these opinions are insufficient to grant the claims.  As there is no probative medical evidence establishing an etiological link between the Veteran's current tinnitus and his time in service, the service connection claim for tinnitus must be denied.  Additionally, as noted above, his statements of continuity since service have been found to not be credible. 

Accordingly, the Board must conclude that the weight of the evidence is against the claims of service connection for hearing loss and tinnitus.  See 38 U.S.C.A. §1110; 38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt provision does not help the Veteran.  See Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for hearing loss and tinnitus is not warranted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened. 

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened. 

Entitlement to service connection for hearing loss is denied. 

Entitlement to service connection for tinnitus is denied.

As new and material evidence has not been received to reopen the claim of service connection for vertigo, the appeal is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


